Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A. Murphy on November 4, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13, line 3, the comma after “structure” has been deleted.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the adding of cross-hatching to Figure 10.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The prior art of record does not teach nor render obvious the claimed combinations of a bearing arrangement or a wind turbine including the bearing arrangement, wherein the bearing arrangement includes multiple radial bearings pads, and each pad is attached to one of a multiple of radial bearing bodies and the pads are arranged about a drive shaft, wherein the multiple bearing bodies are arranged adjacent to one another along a circumference of a cylindrical seat of a bearing housing, the adjacent bodies being locked in movement relative to one another and relative to the cylindrical seat by means of press-fitted locking pieces that provide dovetail connection with the cylindrical seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656